Citation Nr: 0323156	
Decision Date: 09/09/03    Archive Date: 09/23/03

DOCKET NO.  01-02 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for arthritis of the hands, 
to include rheumatoid arthritis of the hands.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 




INTRODUCTION

The veteran had active duty service from April 1971 to August 
1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the San 
Juan, the Commonwealth of Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).

The veteran requested a hearing on appeal before a Veterans 
Law Judge in Washington, D.C.  In a February 2002 letter, the 
Board informed the veteran that he was scheduled for such 
hearing on March 19, 2002.  The veteran cancelled the 
hearing.  As the veteran has not requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. 
§ 20.704(d) (2002).


FINDINGS OF FACT


1.  Sufficient evidence for an equitable disposition of the 
veteran's appeal has been obtained by the RO.

2.  The veteran is service-connected for a bilateral hand 
disability.

3.  The medical evidence of record does not include a 
diagnosis of arthritis or rheumatoid arthritis and medical 
evidence etiologically linking arthritis with the veteran's 
military service or his service-connected bilateral hand 
disability has not been presented.  




CONCLUSION OF LAW

Arthritis of the hands, to include rheumatoid arthritis of 
the hands, was not incurred or aggravated during the 
veteran's active service, nor has either disability been 
caused by or is the result of the veteran's service-connected 
bilateral hand disability.  38 U.S.C.A. §§ 101, 106, 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following the veteran's release from active duty in August 
1973, he applied for VA compensation benefits.  Upon 
reviewing the veteran's service medical records, service 
connection was granted for flexion contractures of the right 
ring and little fingers and for flexion contractures of the 
left ring and little fingers.  A disability rating was 
assigned for both hands.  

At the time of a VA examination in October 1995, x-ray films 
of the hands showed bilateral flexion deformity of the fifth 
digits at the proximal interphalageal joints along with 
extension deformity at the proximal interphalangeal joint of 
the 4th digit of the right hand.  Also noted were bilateral 
lucencies at the bases of the phalanges, which the examiner 
classified as most likely being cysts.  Arthritis of the 
hands was not diagnosed by x-ray study.  A medical 
examination of the hands was also performed in October 1995; 
a diagnosis of arthritis of the hands was not indicated.

In March 1997, based on the veteran's complaints of pain and 
discomfort, he was tested for rheumatoid arthritis.  The 
veteran underwent a VA Compensation and Pension of the hands 
in July 1997.  The veteran complained of pain in both hands 
along with some restrictions.  An examination was performed 
and the examiner confirmed the previous diagnosis involving 
contracture of the fingers of both hands.  The examiner did 
not diagnose the veteran as suffering from arthritis in 
general or rheumatoid arthritis in particular.  Another 
examination of the hands was performed in August 1999.  
Although the veteran's previous diagnosis was repeated and 
despite the veteran's assertions that he might be suffering 
from some form of arthritis, said disability was not found on 
examination.  

In October 1999, the veteran submitted a claim to the RO 
seeking service connection for arthritis secondary to his 
service-connected bilateral hand disability.  Following his 
request, a VA medical examination was performed in November 
1999.  Laboratory tests were accomplished which returned a 
positive result for the rheumatoid arthritis factor.  X-ray 
films were also accomplished; while they showed soft tissue 
swelling and lesions, they did not show arthritis.  

The examination was sent back to the examiner for the purpose 
of providing an addendum to the November 1999 results.  In 
April 2000, the examiner noted that he reviewed the veteran's 
claim folder, including all of the medical evidence contained 
therein.  Additionally, he wrote that he had discussed the 
veteran's case with a board-certified rheumatologist and he 
ordered that additional testing be accomplished in 
conjunction with his review.  Upon completion of his 
examination, the examiner wrote that the physical examination 
failed to produce findings indicative of a diagnosis of 
rheumatoid arthritis.  The doctor reported that a review of 
the laboratory tests done in conjunction with determining 
whether the veteran was suffering from rheumatoid arthritis 
were inconclusive.  He opined that he believed that the false 
positive for rheumatoid arthritis was due to the veteran's 
previous IV drug abuse and a viral infection (hepatitis B 
virus).  The doctor referred to a document provided by the 
Arthritis Foundation as his documentation for this opinion.  
It was further written:

No RA formally diagnosed at any time in 
service medical record or claim folder.  
[Previous] diagnosis . . . based on 
patient's verbal history and partial 
laboratory data . . . 

No RA diagnosis in this patient.  Flexion 
deformities are not manifestations of RA 
in this patient.

X-ray films accomplished also in April 2000 did not show 
evidence of either rheumatoid arthritis or any other type of 
arthritis.  Since that last examination, the veteran has not 
indicated that he has received treatment for a diagnosis of 
arthritis of the hands, to include rheumatoid arthritis of 
the hands.

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  This law redefines the obligations 
of VA with respect to the duty to assist, eliminates the 
concept of a well-grounded claim, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

With respect to the veteran's claim, VA's duties have been 
fulfilled to the extent possible.  VA must notify the veteran 
of evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence of information.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the original rating 
decision and the subsequent statement of the case issued by 
the RO.  He has been told that he needed to submit evidence 
supporting his assertions that he has arthritis, to include 
rheumatoid arthritis, and that it is either related to his 
military service or to a service-connected disability.  
Moreover, he has been told that the evidence did not 
originally show that his claimed disability was service-
connected, or that it was related to a service-connected 
disability.  He has also been informed of the evidence needed 
to support his claim. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  Throughout the 
appeal, the VA has requested that the veteran provide the 
names of addresses of medical facilities, doctors, witnesses, 
and the like that would corroborate his assertions.  The VA 
accomplished this task through the issuance of a VCAA letter, 
dated August 2001, that spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
also informed him that it would request any records that it 
received notification thereof, along with any other evidence, 
but that it was his responsibility to ensure that the VA 
received the records.  Additionally, in order to ensure that 
an adequate evaluation of the veteran's disability was 
procured and before the VA, the veteran underwent a VA 
examination.  Therefore, VA has adequately notified the 
veteran of the evidence it would obtain and of the evidence 
that was necessary for him to produce.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002).  Here, the RO obtained 
the veteran's available VA medical treatment records.  It 
also provided a medical examination of the veteran in order 
to determine whether the veteran was now suffering from a 
ratable arthritic disorder and the etiology of such a 
condition.  

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for initial consideration under VCAA, 
poses no harm or prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Under 38 U.S.C.A. § 1110, 1131 (West 2002) and 38 C.F.R. § 
3.303(b) (2002), service connection may be awarded for a 
"chronic" condition when:  (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v Gober, 10 Vet. App. 488, 495-98 
(1997).  

Additionally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (2002).  The Court 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  To establish a claim 
for secondary service connection, a veteran must demonstrate 
that a current disability is the result of a service-
connected disability.  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  See Black v. Brown, 10 Vet. App. 279 
(1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

In this instance, the veteran has asserted that he now 
suffers from some type of arthritis and that this disability 
is related to either his military service or his service-
connected bilateral hand disabilities.  The Board notes that 
the veteran is competent to report that on which he has 
personal knowledge, i.e., what comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the veteran is a lay person, and as a layperson, he 
does not have the expertise to opine regarding medical 
diagnosis or etiology.  Thus, in absence of evidence 
demonstrating that the veteran has the requisite training to 
proffer medical opinions, the contentions are no more than 
unsubstantiated conjecture and are of no probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211 (1993).  Hence, while the 
veteran can testify about the pain he is suffering or about 
symptoms he may experience, he may not self-diagnose a 
disability, disease, or disorder.  In other words, while the 
veteran may testify that he suffers from pain in his hands or 
stiffness, he may not self-diagnose a disability such as 
arthritis, to include rheumatoid arthritis.  He does not 
possess the expertise to do so.  

The Board acknowledges that the veteran's medical records do 
show early diagnoses in 1997 of rheumatoid arthritis.  
However, following those early diagnoses, additional testing 
has been accomplished and the veteran has undergone numerous 
clinical evaluations in order to determine whether he is now 
suffering from rheumatoid arthritis or even arthritis in 
general.  The medical evidence is nonequivocal in that it 
provides a treatise-backed opinion that the veteran is not 
suffering from rheumatoid arthritis, that he did not suffer 
from the disability while he was in service, and that his 
service-connected hand disorder is not affected by non-
rheumatoid arthritis.  Additionally, x-ray films have not 
shown evidence of any type of arthritis in either hand.

Service connection is warranted for a "[d]isability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty . . ."  38 
U.S.C.A. § 1110 (West 2002).  Upon review of the record, the 
Board finds that there is no competent medical evidence of 
arthritis, to include rheumatoid arthritis, of either hand.  
In the absence of proof of a current disability, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As there is no competent medical evidence of 
record of arthritis of the hands, to include rheumatoid 
arthritis of the hands, the Board concludes that service 
connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Service connection for arthritis of the hands, to include 
rheumatoid arthritis of the hands, is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 18, 
1988" is no longer required to appeal to the Court.  (2) You 
are no longer required to file a copy of your Notice of 
Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

